Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 5 April 2021. The substitute specification filed 5 April 2021 has been entered and overcome the objections to the disclosure with respect to the dash after silver and the listing of polystyrene twice on page 12. The amendments to the claims have overcome the 35 USC 112(a) rejection, the 35 USC 112(b) rejections over claims 6 and 14 and the 35 USC 102 art rejections. Applicant’s arguments with respect to the meaning of “activated zinc sulfide (ZnS:Mn)”, the meaning of supported and the structure of the claimed composite have been fully considered and are persuasive.  Applicant’s argument have made it clear that “activated zinc sulfide” reads upon any activated zinc sulfide that emits light in the range of 520-700 nm or 400-520 nm when exposed to UV radiation. Applicant’s arguments have also made it clear that composite reads upon both the embodiment where the nanophosphors are embedded in the support/substrate and the embodiment where the nanophosphors are atop the support/substrate. These objections and rejection have been withdrawn.
Election/Restrictions
Claims 1-4 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 November 2020.
Drawings
The drawings were received on 5 April 2021.  These drawings are not accepted. 
	Applicants have not met any of the requirements for color drawings to be accepted since they did not include the following language as the first paragraph of the brief description of the drawings section of the specification:
		The patent or application file contains at least one drawing executed in color. 	Copies of this patent or patent application publication with color drawing(s) will be 	provided by the Office upon request and payment of the necessary fee.
	In addition, applicants did not actually include the appropriate fee set forth in 37 CFR 1.17(h) or state that this fee can be charged. 
	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
		The patent or application file contains at least one drawing executed in color. 	Copies of this patent or patent application publication with color drawing(s) will be 	provided by the Office upon request and payment of the necessary fee.
	Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-10 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3N4 and a first nanophosphor that emits visible light in the range of from about 520 nm to about 700 nm when exposed to UV radiation and delaminated g-C3N4 and a second nanophosphor that emits visible light in the range of from about 400 nm to about 520 nm when exposed to UV radiation. 
This newly claimed composite is not disclosed in the originally filed disclosure and thus is new matter. The originally filed disclosure teaches a composite comprising delaminated g-C3N4 and at least one of a nanophosphor that emits visible light in the range of from about 400 nm to about 520 when exposed to UV radiation and a nanophosphor that emits about 520 nm to about 700 nm when exposed to UV radiation where the nanophosphor is at least one of copper-cysteamine; ZnS:Ag,Mn; ZnS; ZnO and activated ZnS, such as Zns:Mn or ZnS:Ag. It is noted that copper-cysteamine; ZnS:Ag,Mn and ZnS:Mn emits about 520 nm to about 700 nm when exposed to UV radiation and ZnS, ZnO and ZnS:Ag emit in the range of about 400 to about 520 nm. There is no teaching or suggestion in the originally filed disclosure that delaminated g-C3N4 can visible light in the range of from about 520 nm to about 700 nm when exposed to UV radiation as required by i), nor that that composite can contain mixtures of delaminated g-C3N4, and at least one of nanophosphor that emits visible light in the range of from about 400 nm to about 520 nm and a nanophosphor that emits visible light in the range of from about 520 to about 700 nm when exposed to UV radiation as claimed, where the nanophosphor can have any composition. 
It is noted that the amendment to withdrawn claim 20 is new matter for the above reason. Once claim 20 is no longer withdrawn, the above rejection would also apply to claim 20. 
Claims 5-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-10 and 13-19 are indefinite since it is unclear if the composite comprises delaminated g-C3N4, a first nanophosphor that emits visible light in the range of from about 520 nm to about 700 nm when exposed to UV radiation and a second nanophosphor that emits visible light in the range of from about 400 nm to about 520 nm when exposed to UV radiation or if applicants are claiming that a composite comprising a combination of delaminated g-C3N4 and a first nanophosphor where the combination emits visible light in the range of from about 520 nm to about 700 nm when exposed to UV radiation and a combination of delaminated g-C3N4 and a second nanophosphor where the combination emits visible light in the range of from about 400 nm to about 520 nm when exposed to UV radiation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/22/21